                                                                                      0       L         LI

                      IN THE UNITED STATES DISTRICT COURT                             AUG 26 20I9 Ij
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                                                                                CLERK, U.S. u;: Tu;          COURT
                               Richmond Division                                         RiC-- ;   UL '.Vv



ERIC T. CLARK,

       Plaintiff,

V.                                                  Civil Action No. 3:19CV456-HEH

PUBLISHER'S CLEARING HOUSE,

       Defendant.

                               MEMORANDUM OPINION
                         (Dismissing Action Without Prejudice)

       On June 26,2019, the Court conditionally docketed Plaintiffs action. Plaintiff

requested leave to proceed informa pauperis. By Memorandum Order entered on July

24,2019,the Court directed Plaintiffto pay an initial partial filing fee of$12,37 or state

under penalty of pequry that he did not have sufficient assets to pay such a fee within

eleven(11) days ofthe date of entry thereof. See 28 U.S.C. § 1915(b)(1). Plaintiff has

neither paid the initial partial filing fee nor averred that he cannot pay such a fee.

Therefore, Plaintiff is not entitled to proceed informa pauperis. Plaintiffs disregard of

the Court's directives warrants dismissal ofthe action. Accordingly,the action will be

dismissed without prejudice.

       An appropriate Order shall accompany this Memorandum Opinion.



                                                             /s/
                                    HENRY E. HUDSON
Date:fine                           SENIOR UNITED STATES DISTRICT JUDGE
Richmond, Virginia
